DETAILED ACTION

The following is an Allowance in response to Applicant's response filed on 6/2/2022 and interview held with Mr. Hopeton Walker on 6/9/22.  An examiner’s amendment is included which amends claims 1, 8 and 15 and cancels claim 21.  Claims 1-20, 22-23 are currently pending and have been allowed.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Hopeton Walker on 6/9/22.

Amendments to the Claims:


The following listing of claims replaces all prior versions and listings of claims in the application.
Listing of claims:
(Currently Amended) A system to manage human interactions, the system comprising:
a memory that stores instructions; and
a processor configured to execute the instructions, and based on the executed instructions, the processor is further configured to:
process data received from a plurality of data sources;
transform the processed data into a unified dataset, based on one or more properties of one or more data sources from the plurality of data sources;
determine one or more contexts of one or more conversations from the unified dataset;
determine one or more conflicts in the one or more conversations from the unified dataset using a training model, 
wherein the one or more conflicts determined at a time instance corresponds to one or more events in the one or more conversations that are misaligned with a current context of the one or more conversations in the time instance; 
generate one or more tuples associated with the determined one or more conflicts in each of the one or more conversations;
determine one or more conflict resolutions for the determined one or more conflicts in each of the one or more conversations from the unified dataset based on the generated one or more tuples;[[ and]]
	manage the human interactions based on the determined one or more contexts, the determined one or more conflicts and the determined one or more conflict resolutions;
determine presence of an existing conflict in the one or more conflicts of a specific conversation of the one or more conversations; 
generate a nested tuple associated with the specific conversation based on the existing conflict; 
determine one or more resolutions based on the generated nested tuple;
determine a pending item based on the determined one or more resolutions; and
communicate the determined pending item to another processor.
.

(Previously Presented) The system of claim 1, wherein the processor is further configured to:
provide an abstraction between the plurality of data sources; and
aggregate the processed data based on the transformation including the one or more properties of the one or more data sources.

(Previously Presented) The system of claim 1, wherein the processor is further configured to:
model the one or more contexts of the one or more conversations from the unified dataset by one or more advanced mathematical modeling techniques; and
extract, based on the modeling:
a stochastic representation of the one or more contexts of the one or more conversations from the unified dataset,
a cohesive representation including a temporal information from the one or more contexts of the one or more conversations from the unified dataset, and
one or more temporal heuristics from the one or more contexts of the one or more conversations from the unified dataset,
wherein the determination of the one or more contexts of the one or more conversations from the unified dataset is based on the stochastic representation, the cohesive representation including the temporal information, and the one or more temporal heuristics.

(Previously Presented) The system of claim 1, wherein the processor is further configured to:
train the training model adaptively based on previous conversations; and
determine one or more misaligned events in the one or more contexts of the one or more conversations from the unified dataset based on the training model.

(Previously Presented) The system of claim 1, wherein the processor is further configured to determine one or more resolution events in the one or more contexts of the one or more conversations from the unified dataset.

(Previously Presented) The system of claim 1, wherein the processor is further configured to:
generate a plurality of events and a plurality of action items including insights; 
process the generated plurality of events and the plurality of action items; 
generate a plurality of notifications; and 
communicate the plurality of notifications through one or more communication channels.

(Previously Presented) The system of claim 1, wherein the processor is further configured to reconstruct one or more sentences from the one or more conversations from the unified dataset.

(Currently Amended) A method for managing human interactions, the method comprising:
processing, by a processor, data received from a plurality of data sources;
transforming, by the processor, the processed data into a unified dataset based on one or more properties of one or more data sources of the plurality of data sources;
determining, by the processor, one or more contexts of one or more conversations from the unified dataset;
determining, by the processor, one or more conflicts in the one or more conversations from the unified dataset using a training model, 
wherein the one or more conflicts at a time instant corresponds to one or more events in the one or more conversations that are misaligned with a current context of the one or more conversations in the time instant; 
generating, by the processor, one or more tuples associated with the determined one or more conflicts in each of the one or more conversations;
determining, by the processor, one or more conflict resolutions for the determined one or more conflicts in each of the one or more conversations from the unified dataset based on the generated one or more tuples;[[ and]]
managing the human interactions, by the processor, based on the determined one or more contexts, the determined one or more conflicts and the determined one or more conflict resolutions;
determining presence of an existing conflict in the one or more conflicts of a specific conversation of the one or more conversations; 
generating a nested tuple associated with the specific conversation based on the existing conflict; 
determining one or more resolutions based on the generated nested tuple;
determining a pending item based on the determined one or more resolutions; and
communicating the determined pending item to another processor.
.

(Previously Presented) The method of claim 8, further comprising:
providing, by the processor, an abstraction between the plurality of data sources; and
aggregating, by the processor, the processed data based on the transformation including the one or more properties of the one or more data sources.

(Previously Presented) The method of claim 8, further comprising:
modeling, by the processor, the one or more contexts of the one or more conversations from the unified dataset by one or more advanced mathematical modeling techniques; and
extracting, by the processor, based on the modeling:
a stochastic representation of the one or more contexts of the one or more conversations from the unified dataset,
a cohesive representation including a temporal information from the one or more contexts of the one or more conversations from the unified dataset, and
one or more temporal heuristics from the one or more contexts of the one or more conversations from the unified dataset,
wherein the determination of the one or more contexts of the one or more conversations from the unified dataset is based on the stochastic representation, the cohesive representation including the temporal information and the one or more temporal heuristics.

(Previously Presented) The method of claim 8, further comprising determining, by the processor, one or more misaligned events in the one or more contexts of the one or more conversations from the unified dataset.

(Previously Presented) The method of claim 8, further comprising determining, by the processor, one or more resolution events in the one or more contexts of the one or more conversations from the unified dataset.

(Previously Presented) The method of claim 8, further comprising:
generating, by the processor, a plurality of events and a plurality of action items including insights;
processing, by the processor, the generated plurality of events and the plurality of action items;
generating, by the processor, a plurality of notifications; and 
communicating, by the processor, the plurality of notifications through one or more communication channels.

(Previously Presented) The method of claim 8, further comprising reconstructing, by the processor, one or more sentences from the one or more conversations from the unified dataset.

(Currently Amended) A non-transitory computer-readable medium having stored thereon, computer-executable instructions which when executed by a computer cause the computer to execute operations, the operations comprising: 
processing data received from a plurality of data sources;
transforming the processed data into a unified dataset based on one or more properties of one or more data sources of the plurality of data sources;
determining one or more contexts of one or more conversations from the unified dataset;
determining one or more conflicts in the one or more conversations from the unified dataset, 
wherein the one or more conflicts at a time instant corresponds to one or more events in the one or more conversations that are misaligned with a current context of the one or more conversations in the time instant; 
generating one or more tuples associated with the determined one or more conflicts in each of the one or more conversations;
determining one or more conflict resolutions, for the determined one or more conflicts in each of the one or more conversations from the unified dataset based on the generated one or more tuples;[[ and]]
managing human interactions based on the determined one or more contexts, the determined one or more conflicts and the determined one or more conflict resolutions;
determining presence of an existing conflict in the one or more conflicts of a specific conversation of the one or more conversations; 
generating a nested tuple associated with the specific conversation based on the existing conflict; 
determining one or more resolutions based on the generated nested tuple;
determining a pending item based on the determined one or more resolutions; and
communicating the determined pending item to another processor.

(Previously Presented) The non-transitory computer-readable medium of claim 15, the operations further comprising:
providing an abstraction between the plurality of data sources; and
aggregating the processed data based on the transformation including the one or more properties of the one or more data sources.

(Previously Presented) The non-transitory computer-readable medium of claim 15, the operations further comprising:
modeling the one or more contexts of the one or more conversations from the unified dataset by one or more advanced mathematical modeling techniques; and
extracting, based on the modeling:
a stochastic representation of the one or more contexts of the one or more conversations from the unified dataset,
a cohesive representation including a temporal information from the one or more contexts of the one or more conversations from the unified dataset, and
one or more temporal heuristics from the one or more contexts of the one or more conversations from the unified dataset,
wherein the determination of the one or more contexts of the one or more conversations from the unified dataset is based on the stochastic representation, the cohesive representation including the temporal information and the one or more temporal heuristics.

(Previously Presented) The non-transitory computer-readable medium of claim 15, the operations further comprising determining one or more misaligned events in the one or more contexts of the one or more conversations from the unified dataset.

(Previously Presented) The non-transitory computer-readable medium of claim 15, the operations further comprising determining one or more resolution events in the one or more contexts of the one or more conversations from the unified dataset.

(Previously Presented) The non-transitory computer-readable medium of claim 15, the operations further comprising:	
generating a plurality of events and a plurality of action items including insights;
processing the generated plurality of events and the plurality of action items;
generating a plurality of notifications; and 
communicating the plurality of notifications through one or more communication channels.

(Cancelled) 

(Previously Presented) The system of claim 1, wherein the processor is further configured to evaluate confidence of the determination of the one or more conflicts and the one or more conflict resolutions based on the generated one or more tuples.

23.	(Currently Amended) The system of claim 1, wherein the generated one or more tuples represent information corresponding to a determined hypotheses, a first conflict to an existing hypothesis and/or resolution, or a resolution to [[an ]]the existing conflict.

REASONS for ALLOWANCE

Claims 1-20, 22-23  as amended herein, are allowed.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Hopeton Walker on 6/9/22.
The claims are eligible subject matter because the abstract idea is integrated into practical application by being necessarily rooted in technology.   The rejections under 35 U.S.C. 103 of the independent claim was removed in light of the examiner’s amendment and applicant’s amendments and remarks on 6/9/22, especially because the prior art does not teach determining presence of an existing conflict in the one or more conflicts of a specific conversation of the one or more conversation and generating a nested tuple associated with the specific conversation based on the existing conflict and determining one or more resolutions based on the generated nested tuple and determining a pending item based on the determined one or more resolutions and communicating the determined pending item to another processor in the context of managing human interactions using tuples where conflicts determined at a time instance correspond to events that are misaligned.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

A.  Allen et al. (US 2017/0200081 A1), a method for evaluating an analogical pattern by applying natural language processing to an information source to identify analogical pattern terms in a first analogical pattern, applying deep analysis to refine the analogical pattern terms based on semantic analysis to form metadata for the first analogical pattern, generating interpretations of different combinations of the first analogical pattern terms and the metadata, and then scoring each interpretation for each of the different combinations to select a first interpretation exceeding a predetermined threshold for interpretation of the analogical pattern, thereby evaluating the first analogical pattern

B. Loghmani (US 2019/0251169 A1), a method for converting a set of user actions into machine queries that includes the step of providing a knowledge model which includes receiving a natural language user query; preprocesses the natural language user query for further processing as a preprocessed user query and where  preprocessing includes the step of chunking a set of sentences of the natural language query into a set of smaller sentences and retaining the reference between chunks of the set of sentences

C. Chen et al. (US 2020/0007380 A1), a system for virtual agent selection of an option not expressly selected by a user by receiving, from a virtual agent interface device of the virtual agent device, a response regarding a problem, wherein the response is responsive to a prompt, and wherein the prompt is associated with one or more expected responses, determining whether the response is a match to one of the expected answers by performing one or more of (a) an ordinal match, (b) an inclusive match, (c) an entity match, and (d) a model match, and providing, responsive to a determination that the response is a match, a next prompt, or provide a solution to the problem, the next prompt associated with expected responses to the next prompt

D.  Hansen et al. (US 2019/0122661 A1), a method for detecting one or more cues in conversational speech by  recognizing (via a controller) a conversation between a vehicle occupant and at least one third party; reviewing silently (via the controller) the conversation in real-time; receiving (at a controller) from the vehicle occupant or the third party a speech cue made during the conversation; in response to the received speech cue, retrieving suggestion information based on the silent review of the conversation (via the controller) from one or more suggestion databases; providing (via the controller) an audio announcement of the suggestion information configured to be announced through an audio system located in a vehicle.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

"Said-Huntington Discourse Analyzer: A machine-learning tool for classifying and analyzing discourse" by Hashmi

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624